Citation Nr: 0631485	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date, prior to July 
26, 2000, for the grant of service connection for PTSD.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent, from July 26, 2000 to April 20, 2003, 
for PTSD.

3.  Entitlement to an increased initial disability rating in 
excess of 30 percent for PTSD, since April 21, 2003.

4.  Entitlement to an increased disability rating in excess 
of 10 percent for excision of cystic mass, right palm, 
residual of splinter.

5.  Entitlement to an effective date prior to May 19, 2000, 
for a compensable disability rating for service-connected 
excision of cystic mass, right palm, residual of splinter.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which 
granted service connection at a 10 percent disability rating 
for PTSD, effective from July 26, 2000; and granted an 
increased disability rating of 10 percent for cystic mass 
right palm, residual of splinter, effective from May 19, 
2000.  The veteran subsequently appealed this decision 
seeking higher disability ratings and earlier effective 
dates for each.

In June 2004, the RO issued a rating decision which granted 
an increased disability rating of 30 percent for PTSD, 
effective from April 21, 2003.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

During the course of this appeal, the veteran raised a 
number of additional claims which have not yet been 
adjudicated by the RO, including entitlement to service 
connection for head, neck, shoulder and eye disorders 
(cataracts), including secondary to an inservice head 
injury; and entitlement to a rating of total disability 
based on individual unemployability (TDIU).  The RO has not 
previously considered these claims.  Therefore, they are 
referred to the RO for appropriate development and 
adjudication.

The issues concerning increased disability rating for PTSD 
and excision of cystic mass, right palm, residual of 
splinter, and the issue of entitlement to an effective date 
prior to May 19, 2000, for an increased 10 percent 
disability rating for service-connected excision of cystic 
mass, right palm, residual of splinter, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a decision entered in July 1982, the RO denied the 
veteran's claim for service connection for a nervous 
condition; the following month, he was notified of the RO's 
decision and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  The veteran first filed a claim, formal or informal, 
seeking service connection for PTSD on July 26, 2000.


CONCLUSION OF LAW

An effective date earlier than July 26, 2000, for the grant 
of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5103A, 5104, 5108, 5110, 7104, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.103, 3.156, 3.400, 20.200, 
20.201, 
20.202, 20.302, 20.1103 (2006).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than July 26, 
2000, for the grant of service connection for PTSD.  The 
veteran contends that he received treatment for PTSD as 
early as 1982.

By way of background, the veteran initially filed a claim 
seeking service connection for a nervous disorder in May 
1982.  By a decision entered in July 1982, the RO denied the 
veteran's claim.  The following month, he was notified of 
the RO's decision and of his appellate rights, but he did 
not initiate an appeal within one year. Therefore, the July 
1982 RO decision constituted a final decision.  

In the present appeal before the Board, the veteran had 
filed a claim seeking service connection for PTSD claim on 
July 26, 2000.  In March 2002, the RO granted service 
connection for PTSD, effective from July 26, 2000.

Under applicable law, if a veteran files an application for 
service connection with VA, and the claim is disallowed, he 
has the right to appeal that disallowance to the Board.  
See, e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2006).  If he does not 
initiate an appeal within one year, however, the decision 
becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2006).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of receipt of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110(a), (i) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2006).
 
As noted above, the record shows that the veteran had 
previously filed a claim seeking service connection for a 
nervous condition in March 1982, which the RO denied in a 
July 1982 RO decision.  He did not appeal his decision and, 
as a result, it became final.  Under the applicable 
effective date rules, outlined above, the 
effective date of any subsequent award can be no earlier 
than the date of receipt of the next application to reopen.  
Here, no such application was received until July 26, 2000.  
The preponderance of the evidence is therefore against the 
claim 
for an effective date prior to July 26, 2000, and the appeal 
must be denied.

The Board further notes that even if the July 26, 2000 claim 
for PTSD is considered as an original claim for this 
condition, the effective date assigned for the grant of 
service connection would still remain July 26, 2000.  
Pursuant to 38 C.F.R. 
§ 3.400 (2), claims for service connection received more 
than one year after a veteran's discharge from the service 
are assigned an effective date which is the later of the 
date of receipt of claim, or date entitlement arose.

Despite the veteran's appareant history of psychiatric 
treatment, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for 
by 
Congress."  Smith  v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  Thus, while the Board does not 
dispute that the veteran experienced symptoms of PTSD prior 
to the effective date of service connection which has been 
assigned, it is constrained to apply the law as Congress has 
created it and cannot extend benefits out of 
sympathy for a particular claimant.  Accordingly, the law 
does not support the assignment of an effective date prior 
to July 26, 2000 for service connection for PTSD.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim. 18 Vet. App. at 120-
121. 

The RO's letters, rating action, statements of the case and 
supplemental statements advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the sole question 
in this case pertains to the proper effective date to be 
assigned for an award of service connection, there is no 
need for a medical examination and/or opinion.  There is no 
suggestion on the current record that additional, relevant 
evidence exists and can be procured.  No further development 
action is necessary.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An effective date earlier than July 26, 2000, for the grant 
of service connection for PTSD is denied.


REMAND

The veteran is seeking increased disability ratings for his 
service-connected PTSD and service-connected excision of 
cystic mass, right palm, residual of splinter.  He is also 
claiming an earlier effective date for the increased 
(compensable) disability rating assigned to his service-
connected excision of cystic mass, right palm, residual of 
splinter.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159.  

At his hearing in March 2004 before the RO, the veteran 
testified he was awarded disability benefits from the Social 
Security Administration (SSA) sometime in the middle of the 
year 2000.  Records relating to this award of benefits from 
SSA are likely to be relevant to the veteran's claims 
herein.  Thus, the RO, with the assistance of the veteran, 
should make an attempt to obtain all records available from 
the SSA.

The veteran also testified that his PTSD and right palm 
condition have continued to worsen over the past couple 
years. Following the hearing, a letter, dated in June 2004, 
was received from a VA physician noting that the veteran has 
chronic pain in, and is unable to use, his right hand.  The 
letter further noted that as a result of the veteran's pain 
and PTSD, he is permanently and totally disability.  
Finally, the VA physician noted that he did not foresee the 
veteran becoming gainfully employed.  

The veteran's most recent VA examination in this matter was 
in April 2003.  Given the lack of any recent VA 
examinations, the veteran's testimony herein, and the 
medical evidence received since the veteran's last VA 
examinations, the Board believes that the RO should schedule 
the veteran for additional medical examinations to ascertain 
the current severity of his PTSD and excision of cystic 
mass, right palm, residual of splinter, and that the RO 
should also attempt to obtain updated treatment records of 
the veteran.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
PTSD and excision of cystic mass, right 
palm, residual of splinter, since March 
2004.   The RO should then obtain copies 
of the related medical records that are 
not already in the claims folder.  

2.  The RO should contact SSA and obtain 
copies of all medical and other records 
considered by SSA in awarding the 
veteran disability benefits,(apparently 
in 2000).  If records are not available, 
a note to that effect should be included 
in the veteran's claims folder. 

3.  Following completion of the above 
development, the RO should schedule the 
veteran for the appropriate VA 
examination(s) to determine the severity 
of his service-connected excision of 
cystic mass, right palm, residual of 
splinter.  The claims folder should be 
made available to the examiner for 
review.  Clinical findings should be 
elicited so that the rating criteria in 
effect prior to and since August 2002 
may be applied.  In particular, the 
examiner should address size and any 
tenderness and limitation of motion (in 
degrees) of the right hand and/or 
fingers due to the service-connected 
scar.  The examination should also 
address and neurological symptoms which 
may be present as a residual of this 
condition.

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD, and address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
should provide a full multi-axial 
evaluation to include the assignment of 
a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
The significance of the assigned 
numerical score should be explained, in 
light of all previously assigned scores.

5.  Following the above, the RO should 
review the veteran's claims for: (1) 
entitlement to an increased disability 
rating in excess of 10 percent, from 
July 26, 2000 to April 20, 2003, for 
PTSD; (2) entitlement to an increased 
disability rating in excess of 30 
percent for PTSD, effective from April 
21, 2003; (3) entitlement to an 
increased disability rating in excess of 
10 percent for excision of cystic mass, 
right palm, residual of splinter; and 
(4) entitlement to an effective date 
prior to May 19, 2000, for a compensable 
disability rating for service-connected 
excision of cystic mass, right palm, 
residual of splinter.  If any of the 
claims remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


